Exhibit 10.1 TERMINATION AGREEMENT AND GENERAL RELEASE This Termination Agreement and General Release (“Agreement”) is made by and between NewStar Financial, Inc., on behalf of itself and all of its predecessors, successors and affiliated entities (collectively, “NewStar” or the “Company”), and Peter A. Schmidt-Fellner, on behalf of himself, hisexecutors, heirs, administrators, agents, attorneys, administrators, beneficiaries and assigns (collectively, “Schmidt-Fellner”).In consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, NewStar and Schmidt-Fellner agree as follows: 1. Retirement.Schmidt-Fellner shall retire from NewStar effective as of July 14, 2016 (the “Retirement Date”). Except as expressly modified by this Agreement, the Employment Agreement between NewStar and Schmidt-Fellner dated October 9, 2013 (“Employment Agreement”), a copy of which is attached as Exhibit A, shall continue to govern the terms and conditions of Schmidt-Fellner’s employment with NewStar until and after Schmidt-Fellner’s Retirement Date pursuant to its terms. Effective as of the Retirement Date, Schmidt-Fellner shall also, and hereby does, resign from the Company’s Board of Directors and any and all committees thereof. 2. Separation Benefits upon Retirement.Provided that Schmidt-Fellner remains an employee of NewStar in good standing through the Retirement Date, and provided further that Schmidt-Fellner executes this Agreement on or after the Retirement Date (and does not, and may no longer, revoke this Agreement), the parties agree that Schmidt-Fellner’s separation from the Company is mutually agreed and that Schmidt-Fellner shall be eligible for the following payments and benefits: (a) Payment of the Pro-Rated Bonus for 2016 in the amount of $550,000; (b) Payment of one year of base salary at his current salary of $650,000; (c) Payment of severance in the amount of $1,100,000; (d) One year of paid family healthcare premium and deductible coverage. Thereafter, Schmidt-Fellner is eligible to continue coverage under the Company’s, or successor companies, Retiree Healthcare Plan; (e) Continued vesting of all outstanding restricted stock and cash units (Exhibit D).
